Citation Nr: 1419473	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-29 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1. Entitlement to an increased rating for the service-connected anterior lumbar spondylolisthesis, rated as 20 percent disabling prior to March 30, 2011 and 40 percent disabling beginning on that date. 

2. Entitlement to a separate compensable rating for the service-connected low back disability on the basis of separately ratable radiculopathy or neurological deficit.

3. Entitlement to a total rating for based on individual unemployability by reason of the service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to July 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the RO.

Although the Veteran initially requested a personal hearing with a Veterans Law Judge, he withdrew his hearing request in September 2011.  His hearing request is, therefore, considered withdrawn. 38 C.F.R. § 20.704(e) (2013).

In a March 2013 decision, the Board assigned an increased rating of 20 percent for the service-connected lumbar spine disability prior to March 30, 2011.  A 40 percent disability rating previously assigned beginning on March 30, 2011 was continued.  The other issues listed on the title page were remanded for additional development in Marcy 2013.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in November 2013, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  

In a November 2013 Order, the Court vacated the Board's March 2013 decision and remanded the matter for readjudication in light of the Joint Motion.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In addition to granting an increased rating for the service-connected spine disability, the Board's March 2013 decision also remanded the issues of a separate compensable rating for the service-connected low back disability on the basis of a separately ratable radiculopathy or neurological deficit and entitlement to a TDIU rating. 

In the November 2013 Joint Motion, the parties noted that the two issues remanded by the Board were inextricably intertwined with the issue of an increased rating for the service-connected low back disability.  

Specifically the Joint Motion stated that "because the remand issue of entitlement to TDIU and/or a separate compensable rating for additional symptomatology resulting from [the Veteran's] service-connected back condition [might] have a significant impact on the issue of entitlement to an increased rating for [the] service-connected lumbar spondylolisthesis with low back strain," the two issues are inextricably intertwined and the claim for an increased rating must be remanded.  See the Joint Motion, page 2.  

The Joint Motion also noted that the March 2013 remand instructions requested that the Veteran be scheduled for a VA examination to determine the current severity of his service-connected back disability.  It was noted that because the Board had requested development that would address the current severity of his back disability, the new evidence would be relevant to the claim for increase.

The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.

In addition, as the record does not indicate that the Board's March 2013 remand instructions have not fulfilled, these instructions are repeated hereinbelow. 

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied, with respect to whether the Veteran is entitled to a TDIU rating.  See Digness/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2. The RO should take appropriate steps to send the Veteran and his representative a letter requesting that he provide information to enable VA to obtain copies of any outstanding records referable to treatment received for the service-connected low back disability since 2011. 

After securing any necessary release forms, with full address information, copies of all records of medical treatment not currently associated with the Veteran's claims file should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file. 

3. The AOJ then should have the Veteran scheduled for a VA examination(s) to determine the current severity of the service-connected low back disability to include whether he is experiencing separately ratable manifestations due to radiculopathy or a related neurological deficit involving the lower extremities.  

The claims file and a copy of this remand must be made available and reviewed by the examiner(s).  All indicated tests and studies should be accomplished, and clinical findings should be reported in detail. 

After reviewing the entire record and examining the Veteran, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that the Veteran is experiencing a separately ratable radiculopathy or other neurological manifestations involving the lower extremities due to the service-connected low back disability.

In addition, the VA examiner should provide an opinion as to whether the veteran is precluded from performing substantially gainful employment consistent with his education and work experience by his service-connected low back disability. Any opinion the examiner provides must be accompanied by an explanation of the rationale.

4.  After completing all indicated development, the RO should readjudicate the issues remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



